EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone message from Devin Looijen on July 18, 2022.  The application has been amended as follows: 

Cancelled claim 10-24, 27, and 29.

Allowable Subject Matter
Claims 1-9, 28, 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: After further consideration following the March 31, 2022 interview, the Examiner determined that a preponderance supports allowance of claim 1 considered as a whole.
The claim was amended to recite “cutting the weave along a longitudinal length of the weave”, and this phrase is interpreted in light of the specification (Fig. 7).  New prior art to Shimizu (US 7,013,787) was located which appears to show this amended feature in Fig. 2, items A and B.  The Examiner considered a rejection over Garvey (US 5,078,821), Weingart (US 4,264,278), and Shimizu (US 7,013,787), but concluded that a preponderance instead supports allowance.  The claim requires laying up a first set of layers comprising tows of unidirectional thermoplastic fiber-reinforced material and laying up a second set of layers comprising the tows of braided thermoplastic fiber-reinforced material for the laminate.  Weingart was applied in the March 29, 2022 action as teaching these layers and their orientation, but Weingart (Fig. 7, item 81) provides a very specific tape comprising a unidirectional woven roving with filament lengths that lie transverse or normal to the tape length (3:17-22).  This is contradictory to the orientation of the fibers in Shimizu because of the braiding and cutting action. One or ordinary skill in the art would understand that the braiding process of Shimizu followed by cutting along the length of the braided material (Fig. 2) would result in a fiber orientation at oblique angles, and would not provide the specific unidirectional woven roving with filaments that lie transverse or normal to the tape length (Garvey, 3:17-22).  Contrast Weingart’s Fig. 7, items 83 and 85 with Shimizu’s Fig. 2 B.  Beginning at Garvey, and even assuming that one of ordinary skill in the art would have combined Weingart with Garvey, because of the specific orientation of the fibers in the Weingart layers, the Examiner’s view is that one would not have further looked to the contradictory fiber layers of Shimizu in order to provide the woven layer.  
Hanson (US 2,351,039) was cited previously.  While the resulting woven material of Hanson is consistent with the fiber orientations required in Weingart, the direction/manner of cutting in Hanson is different than claimed.  The claimed phrase “cutting the weave along a longitudinal length of the weave” interpreted in light of the specification (Fig. 7) means that the weave is cut down the length of the mandrel, whereas Hanson shows cutting a weave helically (Fig. 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742